 

Tonix Pharmaceuticals Holding Corp. 10-Q [tnxp-10q_093020.htm]

 

EXHIBIT 10.01

 

CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THIS
EXHIBIT BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE
COMPETITIVE HARM TO THE REGISTRANT IF PUBLICLY DISCLOSED. THE
OMISSIONS HAVE BEEN INDICATED BY “[***].”

REAL PROPERTY PURCHASE AND SALE AGREEMENT

THIS REAL PROPERTY PURCHASE AND SALE AGREEMENT (“Agreement”) is made effective
as of the 14th day of October, 2020 (“Effective Date”), by and between [***], a
Montana limited liability company (“Seller”), and Jenner Institute, LLC, a
Delaware limited liability company (“Buyer”) (Seller and Buyer are referred to
individually as a “Party” and collectively as the “Parties”), with reference to
the following:

A.       Seller owns approximately 43.784 acres or real property, identified as
Parcel [***]of Certificate of Survey [***], recorded in the records of [***],
Montana (“Property”).

B.       Buyer desires to purchase the Property from Seller and Seller is
willing to sell the Property to Buyer, upon the terms and conditions of this
Agreement.

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
in this Agreement, the Parties agree as follows:

1.                  Purchase of Property.

(a)               Subject to the terms and conditions of this Agreement, Buyer
agrees to purchase from Seller, and Seller agrees to sell to Buyer, the
Property.

(b)               The Property will be conveyed subject to an access easement
agreement (“Easement Agreement”) across the north edge of the Property in
substantially the form attached as Exhibit A. In the event that Seller fails to
obtain the grantee’s execution of the Easement Agreement by Closing, the
Easement Agreement shall no longer be a condition of this Agreement and shall be
void in every respect, and the Parties to this Agreement will proceed to
Closing.

(c)               [***], a Montana limited liability company, is in the process
of dedicating an encumbrance covering the area identified on the attached
Exhibit B in yellow to preserve the viewshed of the public [***] (“Viewshed
Encumbrance”). If the Viewshed Encumbrance is not in place or does not meet
Buyer’s specifications and requirements, as determined by Buyer in Buyer’s sole
discretion, Buyer may terminate this Agreement.

2.                  Purchase Price. If the Closing (defined below) occurs before
December 31, 2020, the purchase price (“Purchase Price”) for the Property will
be $4,378,400 (representing a value of $100,000 per acre). After December 31,
2020, the Purchase Price will be $4,597,320 (representing $105,000 per acre).
The Purchase Price, less the Earnest Money Deposit (defined below), will be
payable to Seller in full at the Closing, in either cash or certified funds.



 1 

 

 

3.                  Earnest Money Deposit. Buyer will deposit in escrow with
[***] (“Title Company”), an earnest money deposit in the amount $30,550
(“Earnest Money Deposit”) within five (5) business days after the Effective
Date. The Earnest Money Deposit will be credited to the Purchase Price at
Closing or will be disbursed subject to the provisions of this Agreement. At
Closing, the Title Company will disburse the Earnest Money Deposit in accordance
with the written directions of Seller. If available, the Title Company will
invest the Earnest Money Deposit in interest bearing accounts mutually
acceptable to Buyer and Seller. All interest accruing on the Earnest Money
Deposit will become part of the Earnest Money Deposit and will be payable to the
party entitled to receive it under this Agreement. If Buyer terminates this
Agreement pursuant to a right to do so set forth in this Agreement, all but
$5,000 of the Earnest Money Deposit will be returned to Buyer so long as Buyer
is not in default or breach of this Agreement.

4.                  Closing.

(a)               The closing (“Closing”) of this purchase and sale transaction
will take place within thirty (30) days of the expiration of the Due Diligence
Period (“Closing Date”). The Closing will be consummated through the escrow
established with the Title Company.

(b)               On the Closing Date, Seller will execute and/or deliver to the
Title Company the following: (i) the Deed (defined below); (ii) a settlement
statement (“Settlement Statement”) prepared by Title Company and approved by
Seller; (iii) the real estate transfer certificate; and (iv) affidavits and
evidence of authority or other documents, if any, as may be reasonably required
by Title Company.

(c)               On the Closing Date, Buyer will execute and/or deliver to the
Title Company the following: (i) the net Purchase Price in cash or by wire; (ii)
the Easement Agreement; (iii) the Settlement Statement prepared by Title Company
and approved by Buyer; (iv) the real estate transfer certificate; and (v)
affidavits and evidence of authority or other documents, if any, as may be
reasonably required by Title Company.

5.                  Prorations. All real property taxes, special taxes, and
assessments will be prorated (employing a 365-day year) between Buyer and Seller
as of the Closing Date based upon the most recently available property
assessment. Taxes will not be re-prorated after Closing regardless of their
actual amount.

6.                  Closing Costs. Seller will be responsible for the following
fees and costs associated with the Closing: (a) its attorneys’ fees, costs, and
expenses associated with this Agreement; (b) one half of the Title Company’s
escrow and recording fees for the Deed; and (c) one half of the premium for a
standard coverage owner’s policy of title insurance insuring Buyer in the amount
of the Purchase Price (“Title Policy”). Buyer will be responsible for the
following fees and costs associated with the Closing: (i) its attorneys’ fees,
costs, and expenses associated with this Agreement; (ii) one half of the Title
Company’s escrow and recording fees for the Deed and the recording fees for the
Easement Agreement; (iii) one half of the premium for the Title Policy, and the
costs of any extended coverage title policy and/or endorsements reasonably
required by Buyer for the Title Policy.

7.                  Conditions to Closing.

(a)               The obligation of Buyer to close, fund, and consummate the
transaction contemplated by this Agreement is specifically contingent on the
fulfillment, satisfaction, and/or completion of the following:



 2 

 

 

(i)                 Seller representations and warranties set forth herein will
be true and correct on the Closing Date.

(ii)              Seller having performed all of Seller’s covenants and
agreements contained in this Agreement that are required to be performed by
Seller on or before the Closing.

(iii)            The Viewshed Encumbrance will be in place and conform with
Buyer’s specifications and requirements, as determined by Buyer in Buyer’s sole
discretion.

(b)               In the event that the conditions set forth above in Section
7(a) have not been satisfied on or before the expiration of the Closing Date,
then Buyer will have the right to terminate this Agreement by written notice to
Seller whereupon the Earnest Money Deposit will be returned to Buyer. In the
event of termination under this Section, all obligations, duties and
responsibilities of the Parties will be immediately terminated and of no further
force or effort, except with respect to those obligations which, by their terms,
specifically survive any such termination or cancellation. The foregoing
conditions precedent are for the sole benefit of Buyer.

(c)               The obligation of Seller to close, fund, and consummate the
transaction contemplated by this Agreement is specifically contingent on the
fulfillment, satisfaction, and/or completion of the following:

(i)                 Buyer’s representations and warranties set forth herein will
be true and correct on the Closing Date.

(ii)              Buyer having performed all of Buyer’s covenants and agreements
contained in this Agreement that are required to be performed by Buyer on or
before the Closing.

(d)               In the event that any of the conditions set forth above in
Section 7(c) have not been satisfied on or before the expiration of the Closing
Date, then Seller will have the right to terminate this Agreement by written
notice to Buyer whereupon the Earnest Money Deposit will be released to Seller.
In the event of termination under this Section, all obligations, duties and
responsibilities of the Parties will be immediately terminated and of no further
force or effort, except with respect to those obligations which, by their terms,
specifically survive any such termination or cancellation. The foregoing
conditions precedent are for the sole benefit of Seller.

8.                  Due Diligence.

(a)               Buyer will have up to ninety (90) days from the Effective Date
(“Due Diligence Period”) to complete, at its sole cost and expense, inspections,
surveys and studies of the Property as Buyer deems necessary or appropriate to
inspect or evaluate the Property. Buyer may shorten the Due Diligence Period by
notifying Seller when it has completed its Due Diligence, and the Parties will
proceed to Closing pursuant to Section 4. If Buyer determines, in its reasonable
discretion, that further extension of the Due Diligence Period is required,
including to facilitate any local, state, or federal permits, it may provide
notice to Seller of its intent to further extend the Due Diligence Period for
two additional paid extension periods of sixty (60) days each (“First Paid
Inspection Period Extension” and “Second Paid Inspection Period Extension”). At
the time Buyer notifies Seller of its intent to extend for the First Paid
Inspection Period Extension, it will post additional Earnest Money Deposit of
$30,550. If Buyer notifies Seller of its intent to extend for the Second Paid
Inspection Period Extension, it will post an additional Earnest Money Deposit of
$30,550.



 3 

 

 

(b)               Seller will within five (5) days of the Effective Date,
deliver to Buyer all information and documentation regarding the Property which
is in its possession, its affiliates, and/or property manager possession
(“Seller Deliveries”). Seller represents to Buyer that to Seller’s actual
knowledge the Seller Deliveries constitute all of the information and
documentation relating to the Property that Seller possesses.

(c)               Buyer agrees that Seller or its employees or agents may
accompany Buyer when Buyer conducts any physical inspection of the Property.
Seller shall allow Buyer to have access to the Property to investigate and
inspect (at Buyer’s sole cost and expense) the legal, physical, economic, and
environmental condition of the Property, and the suitability of the Property for
Buyer’s intended use thereof, to include soils and geotechnical assessments and
an ASTM Phase I survey, or equivalent environmental due diligence investigation,
of the Property to determine or confirm the condition of the Property. At
Seller's request, Buyer shall promptly furnish to Seller copies of any reports
received by Buyer relating to its inspections of the Property. Buyer
acknowledges and agrees that Seller will not be responsible for making or
contributing in any way to the cost of making any changes or improvements to the
Property to accommodate Buyer’s proposed use or any future use of the Property.
Buyer will have the right to terminate this Agreement prior to the expiration of
the Due Diligence Period by written notice to Seller if it determines for any
reason, in its sole and absolute discretion, that it is unsatisfied with any
aspect of the Property, whereupon the Earnest Money Deposit will be returned to
Buyer as specified in Section 3 above. Prior to conducting any physical
inspection or testing at the Property, other than a mere visual examination, by
Buyer or its agents, employees, contractors, or representatives, Buyer shall
deliver insurance certificates to Seller evidencing that Buyer carries and
maintains such general liability insurance policies with such companies and in
such scope and amounts as are acceptable to Seller in its reasonable discretion,
and in all cases, naming Seller as an additional insured party and loss payee
thereunder.

(d)               Buyer will not suffer or permit to be enforced against the
Property, or any part of the Property, any preconstruction or construction liens
arising from the work of the Buyer or any of its contractors or agents, and
Buyer will pay or cause to be paid (or otherwise resolved through bonding or
other appropriate security instrument as provided by applicable law) all of the
liens, claims, or demands before any action is brought to enforce the same
against the Property. Buyer hereby indemnifies, defends, and holds harmless
Seller from and against all loss, cost, expense, liability, damage, fine, or
other claim (including attorneys’ fees and related costs) arising out of or in
any way connected with work performed or materials or supplies furnished for
Buyer or its contractor, agents, or employees.

(e)               The provisions of this Section 8(d) will survive Closing or
earlier termination of this Agreement, and will not be merged into the Closing
documents.



 4 

 

 

9.                  Title Commitment. Within fifteen (15) days of the Effective
Date, Seller will cause to be delivered to Buyer a title commitment (“Title
Commitment”) from the Title Company committing to issue to Buyer a standard
coverage owners policy of title insurance in the amount of the Purchase Price
and copies of all documents listed on Schedule B to the Title Commitment as
exceptions to coverage. Buyer will have fifteen (15) days from receipt of the
Title Commitment (“Title Review Period”) to notify Seller in writing of any
objections (“Title Objections”) to title as revealed in the Title Commitment,
which writing will set forth the specific basis for Buyer’s objection(s). If
Buyer fails to notify Seller of any Title Objections prior to the expiration of
the Title Review Period, then Buyer will be deemed to be satisfied with the
condition of title and to have waived all Title Objections. If Buyer does
deliver written notice of its Title Objections within the Title Review Period,
Buyer will be deemed to have waived any objections to matters shown on the Title
Commitment and not objected to in Buyer’s notice of Title Objections. As to
those Title Objections raised by Buyer during the Title Review Period, if Seller
notifies Buyer that Seller for any reason in Seller’s sole and absolute
discretion declines or is unable to cure or obtain insurance over the Title
Objections prior to the Closing, Buyer will, at Buyer’s sole option: (a) notify
Seller in writing prior to the expiration of the Due Diligence Period that Buyer
elects to terminate this Agreement, in which event this Agreement will terminate
and the Earnest Money Deposit will be returned to Buyer and neither Party will
have any further rights, liabilities or other obligations under this Agreement,
except with respect to those matters intended to survive termination; or (b)
waive the Title Objections and proceed to Closing. Notwithstanding the
foregoing, Seller will cause to be removed from title to the Property any
recorded deeds of trust, mechanics’ or materialmen’s liens, delinquent tax liens
or judgment liens.

10.              Conveyance of Title. At Closing, Seller will convey to Buyer
title to the Property by warranty deed (“Deed”) in a form reasonably agreed to
by Buyer and Seller and subject to: (a) non-delinquent taxes and assessments for
the year of Closing and subsequent years; (b) all federal, state and local
zoning, building, subdivision, land sales, land use, ecology, environmental
protection and other laws, ordinances, rules and regulations of governmental
authorities, including those of any and all regulatory agencies and
administrative officials having or asserting jurisdiction over the Property; (c)
all reservations, restrictions, encumbrances, easements, rights-of-way and
possessory estates held by third parties (including leaseholds, licenses and
adverse occupancies) which appear of record or would be revealed by a diligent
inspection or survey of the Property; and (d) any matter or state of facts which
an accurate current survey or current physical inspection of the Property would
reveal.

11.              Acceptance of Property.

(a)               Buyer acknowledges and agrees that Seller has not, nor has any
party acting on Seller’s behalf, made any agreements, representations or
warranties, whether express or implied, or otherwise, regarding the condition of
the Property, the soils in, on and about the Property, the suitability of the
Property for the uses and purposes contemplated by Buyer and/or Buyer’s
successors in interest, the adequacy or availability of any utilities or
roadways which may service (or may be needed to service) the Property,
subdivision or other zoning compliance, building lines, boundaries,
construction/use/occupancy restrictions, including violations of any of the
foregoing, and/or any other fact or matter, whether pertaining to the Property
or otherwise. Buyer has had, or will have, under the terms of this Agreement,
the opportunity to make its own independent inspections and investigations of
the Property and Seller Deliveries and, in proceeding to Closing hereunder,
Buyer acknowledges and agrees that it has reviewed all such matters as Buyer
deems or deemed necessary or appropriate to review and that Buyer is and will be
relying solely on such inspections and investigations of the Property.



 5 

 

 

(b)               BUYER REPRESENTS AND WARRANTS TO, AND COVENANTS AND AGREES
WITH, SELLER THAT BUYER IS PURCHASING THE PROPERTY IN AN “AS IS” “WHERE IS” AND
“WITH ALL FAULTS” IN ITS PRESENT CONDITION AND STATE OF REPAIR, WITHOUT
REPRESENTATION OR WARRANTY OF ANY KIND OR NATURE, AND SPECIFICALLY EXCLUDING ANY
WARRANTIES OF MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE. BUYER
ACKNOWLEDGES AND AGREES THAT BUYER WILL ACQUIRE THE PROPERTY BASED UPON ITS OWN
DILIGENCE REVIEW AND NOT BASED UPON ANY STATEMENT, REPRESENTATION OR WARRANTY OF
SELLER OR ANY AGENT OR REPRESENTATIVE OF SELLER.

(c)               The Provisions of this Section 11 will survive the Closing and
will not be merged into the Closing Documents.

12.              Representations and Warranties.

(a)               Buyer hereby represents, warrants, and covenants as follows,
all of which are true on the date hereof and which will be true on the Closing
Date:

(i)                 Buyer represents that it is a limited liability company duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware and with full power and authority to enter into and perform this
Agreement in accordance with the terms and conditions hereof.

(ii)              Buyer has full right, power, authority, and ability to
execute, deliver, and perform this Agreement. This Agreement and all documents
to be executed and delivered by Buyer at or before the Closing Date are and will
be on the Closing Date duly authorized, executed and delivered by Buyer.

(iii)            The execution, delivery and performance of this Agreement by
Buyer will not violate or constitute a breach under: (a) the terms of any
contract or other agreement to which Buyer is a party or by which Buyer is
bound; or (b) any court order, injunction, stay, or similar matter to which
Buyer is subject or by which Buyer is bound.

(iv)             The individuals executing this Agreement and any and all
related documents have been validly authorized by Buyer to sign on Buyer’s
behalf.

(b)               Buyer acknowledges that Seller is relying upon the foregoing
Buyer warranties, representations, and covenants in reaching its decision to
enter into this Agreement to sell the Property. The foregoing representations,
warranties, and covenants will be deemed made on the date of this Agreement and
again on the Closing Date. If Buyer becomes aware of any fact or circumstances
that would change a representation or warranty, then Buyer will immediately give
notice of such changed fact or circumstance to Seller.

(c)               Seller hereby represents, warrants, and covenants as follows,
all of which are true on the date hereof and which will be true on the Closing
Date:



 6 

 

 

(i)                 Seller represents that it is a limited liability company
duly organized, validly existing and in good standing under the laws of the
State of Montana, and with full power and authority to enter into and perform
this Agreement in accordance with the terms and conditions hereof.

(ii)              Seller has full right, power, authority, and ability to
execute, deliver, and perform this Agreement. This Agreement and all documents
to be executed and delivered by Seller at or before the Closing Date are and
will be on the Closing Date duly authorized, executed and delivered by Buyer.

(iii)            The execution, delivery and performance of this Agreement by
Seller will not violate or constitute a breach under: (a) the terms of any
contract or other agreement to which Seller is a party or by which Seller is
bound; or (b) any court order, injunction, stay, or similar matter to which
Seller is subject or by which Seller is bound.

(iv)             The individuals executing this Agreement and any and all
related documents have been validly authorized by Seller to sign on Seller’s
behalf.

(v)               No investigation, action, suit or proceeding shall be pending
or threatened before any court or governmental body adversely affecting the
Property or seeks to restrain, prohibit or otherwise challenge the consummation
of the purchase and sale of the Property pursuant to this Agreement.

(vi)             Seller has good and marketable title in fee simple to the
Property. The Property has not been assigned or conveyed to any party. Seller
has the right to convey the Property pursuant to the terms of this Agreement. No
person (other than Buyer pursuant to this Agreement) has a right to acquire any
interest in the Property.

The foregoing representations, warranties, and covenants will be deemed made on
the date of this Agreement and again on the Closing Date. If a Party becomes
aware of any fact or circumstances that would change any of its representations
or warranties, then it will promptly notify the other Party of such changed fact
or circumstance to Buyer.

(d)               The provisions of this Section 12 will survive Closing and
will not be merged into the Closing documents.

13.              Brokerage Commission. Each Party represents and warrants to the
other that it has not engaged any broker or finder in connection with this
particular transaction except that [***] has facilitated the deal. Buyer shall
be exclusively responsible for any commission due and payable to [***]. If and
to the extent a claim is asserted for a commission or fee of any type or kind,
then the Party whose statement, representation or agreement is the basis for
such claim will indemnify and hold the other Party harmless from any cost,
liability, or expense (including, without limitation, reasonable attorneys’
fees) incurred as a result of such claim (collectively, “Brokerage
Indemnities”). The Brokerage Indemnities will survive Closing or any sooner
termination of this Agreement, notwithstanding any contrary provision of this
Agreement.



 7 

 

 

14.              Damage or Condemnation Prior to Closing. If any material
portion of the Property is taken by condemnation or eminent domain or there is
any actual or threatened condemnation or eminent domain affecting any material
portion of the Property prior to Closing, then either Seller or Buyer will have
the right to terminate this Agreement by notice to the other and to the Title
Company, in which case neither Seller nor Buyer will thereafter have any
obligation to each other except for those matters intended to survive.

15.              Default and Remedies.

(a)               Buyer’s Remedies. Seller will only be in default under this
Agreement if, after written notice from Buyer, Seller fails to perform any of
Seller’s obligations under this Agreement within ten (10) days of receipt of
such notice (or such longer period as is reasonably required in the exercise of
due diligence not to exceed an additional ten (10) days, provided Seller
commences such cure within the initial ten day period). In the event of a
default by Seller not cured within the applicable cure period, Buyer may: (i)
waive the effect of such matter and proceed to consummate the Closing (provided
that in no event will Buyer have the right to waive any of Seller’s conditions
precedent hereunder); (ii) terminate this Agreement in which case the Earnest
Money Deposit will be returned to Buyer together with a sum equal to the Earnest
Money Deposit as liquidated damages; or (iii) bring an appropriate action for
specific performance of this Agreement.

(b)               Seller’s Remedies. Buyer will be in default under this
Agreement if, after written notice from Seller, Buyer fails to perform any of
Buyer’s obligations under this Agreement within ten (10) days of receipt of such
notice. In the event of a default by Buyer not cured within the applicable cure
period, Seller may: (i) waive the effect of such matter and proceed to
consummate the Closing; or (ii) terminate this Agreement in which case the
Earnest Money Deposit (together with any accrued interest thereon) will be
retained by Seller as liquidated damages.

(c)               THE PARTIES HERETO EXPRESSLY AGREE AND ACKNOWLEDGE THAT A
PARTY’S ACTUAL DAMAGES IN THE EVENT OF A DEFAULT WOULD BE EXTREMELY DIFFICULT OR
IMPRACTICABLE TO ASCERTAIN AND THAT THE AMOUNT OF THE EARNEST MONEY DEPOSIT
(TOGETHER WITH ACCRUED INTEREST THEREON IF ANY) REPRESENTS THE PARTIES’
REASONABLE ESTIMATE OF SUCH DAMAGES.

SELLER’S INITIALS: /s/ BUYER’S INITIALS: /s/

16.              Notices. During the term of this Agreement, notices required or
contemplated by this Agreement must be in writing and deemed given: (a) when
delivered personally; (b) on the day said communication is received or refused
to be received when delivered by the U.S. mail, registered or certified mail,
return receipt requested, postage prepaid; (c) the next business day after
delivery of said notice to a nationally recognized overnight courier service; or
(d) upon electronic delivery during normal business hours or if not delivered
during normal business hours, the next business day, provided a copy is
subsequently sent by another acceptable means of delivery provided herein:



 8 

 

 

To Seller: [***] With a copy to: [***] To Buyer:

Jenner Institute, LLC

Attention: Jessica Morris, Manager
509 Madison Ave, Suite 1608

New York, New York, 10022
Telephone: 212-923-3400

E-Mail: Jessica.Morris@TonixPharma.com

With a copy to: [***]

 

or to such other address as the Parties may from time to time designate by
notice in writing to other Parties.

17.              No Assignment by Buyer. This Agreement may not be assigned or
transferred by Buyer without Seller’s prior written consent. Notwithstanding the
foregoing, Buyer may designate a wholly owned subsidiary to take title to the
Property at Closing provided Buyer will remain obligated under this Agreement.

18.              Miscellaneous.

(a)               No Third Party Beneficiary. No term or provision of this
Agreement or its Exhibits is intended to be, nor will any such term or provision
be construed to be, for the benefit of any person, firm, corporation or other
entity not a Party to this Agreement (including, without limitation, any
broker), and no other person, firm, corporation or entity will have any right or
cause of action under this Agreement.

(b)               Amendment. Neither this Agreement nor any provision hereof may
be changed, amended, modified, waived or discharged orally or by any course of
dealing, but only by an instrument in writing signed by the Party against which
enforcement of the change, amendment, modification, waiver or discharge is
sought.

(c)               Legal Fees. In the event legal action is instituted by either
of the Parties to enforce the terms of this Agreement or arising out of the
execution of this Agreement, the prevailing Party will be entitled to receive
from the other Party or Parties reasonable attorneys’ fees, to be determined by
the court in which the action is brought.

(d)               No Recording. Neither this Agreement nor any memorandum or
notice thereof may be recorded by Buyer.

(e)               Applicable Law. This Agreement will be governed by and
construed and enforced in accordance with the laws of the State of Montana.

(f)                Waiver. Failure of either Buyer or Seller to exercise any
right given hereunder or to insist upon strict compliance with regard to any
term, condition or covenant specified herein, will not constitute a waiver of
Buyer’s or Seller’s right to exercise such right or to demand strict compliance
with any term, condition or covenant under this Agreement.



 9 

 

 

(g)               No Partnership. This Agreement is not intended to create and
does not create a joint venture or partnership between Buyer and Seller.

(h)               Captions. All captions, headings, paragraph and subparagraph
numbers and letters are solely for reference purposes and will not be deemed to
supplement, limit, or otherwise vary the text of this Agreement.

(i)                 Severability. The invalidity or unenforceability of a
particular provision of this Agreement will not affect the other provisions
hereof, and this Agreement will be construed in all respects as if the invalid
or unenforceable provision were omitted.

(j)                 Time. Any period of time described in this Agreement by
reference to a number of days includes Saturdays, Sundays, and any state or
national holidays. Any period of time described in this Agreement by reference
to a number of business days does not include Saturdays, Sundays, or any state
or national holidays. If the date or last date to perform any act or to give any
notice is a Saturday, Sunday, or state or national holiday, that act or notice
may be timely performed or given on the next succeeding day which is not a
Saturday, Sunday, or state or national holiday. Time is of the essence of this
Agreement.

(k)               Construction. Seller and Buyer acknowledge that they and their
counsel have reviewed and revised this Agreement and that the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting Party will not be employed in the interpretation of this Agreement or
any exhibits or amendments hereto.

(l)                 Entire Agreement. This Agreement constitutes the sole and
entire agreement of the Parties and is binding upon Seller and Buyer, their
successors, legal representatives and assigns. The recitals to this Agreement
are by this reference incorporated herein.

(m)             Authority. The individuals who execute this Agreement represent
and warrant that they are duly authorized to execute this Agreement on behalf of
Buyer or Seller, as the case may be, that the Parties named are all the
necessary and proper parties, and that no other signature, act or authorization
is necessary to bind such Parties to the provisions of this Agreement.

(n)               Counterparts. This Agreement may be executed in several
counterparts, each of which may be deemed an original, and all of such
counterparts together will constitute one and the same Agreement. E-mailed
signatures will be treated as if they were originals.

19.              Submission to Jurisdiction. The Parties hereby agree that any
suit, action or proceeding seeking to enforce any provision of, or based on any
matter arising out of or in connection with, this Agreement or the transactions
contemplated hereby, whether in contract, tort or otherwise, shall be brought in
the United States District Court for the District of Montana or district court
for the State of Montana in each case located in [***] County, Montana, so long
as one of such courts shall have subject-matter jurisdiction over such suit,
action or proceeding. Each of the Parties hereby irrevocably consents to the
jurisdiction of such courts (and of the appropriate appellate courts therefrom)
in any such suit, action or proceeding and irrevocably waives, to the fullest
extent permitted by law, any objection that it may now or hereafter have to the
laying of the venue of any such suit, action or proceeding in any such court or
that any such suit, action or proceeding that is brought in any such court has
been brought in an inconvenient form.

 

 

[SIGNATURE PAGE FOLLOWS]

 



 10 

 

 

 

IN WITNESS WHEREOF, the undersigned have executed this Real Property Purchase
and Sale Agreement as of the dates written below to be effective as of the
Effective Date.

SELLER:

[***]

 

Dated:___________, 2020

By :/s/ [***]

Name: [***]

Title: Member

By: /s/ [***]

Name: [***]

Title: Member

BUYER:

Jenner Institute, LLC, a Delaware limited liability company

 

Dated: October 14, 2020

By: /s/ Jessica Morris

Name: Jessica Morris

Title: Manager

 



 11 

 

 

 

EXHIBIT A
TO
REAL PROPERTY PURCHASE AND SALE AGREEMENT

 

Form Easement Agreement

 

 

 



 A-1 

 

 



EXHIBIT B
TO
REAL PROPERTY PURCHASE AND SALE AGREEMENT

 

Area of Viewshed Encumbrance

[***]

 

 

 



 B-1 

 

 

